Citation Nr: 0942775	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-23 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date prior to April 10, 2007 
for a 100 percent disability rating for major depressive 
disorder.

2.  Entitlement to total disability and individual 
unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from December 2005 and July 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, that denied the 
benefit sought on appeal.  The Veteran, who had active 
service from August 1993 to June 2001, appealed that decision 
to the BVA and the case was referred to the Board for 
appellate review.


REMAND

Upon preliminary review, the Board finds that further 
development is necessary before a decision upon the merits 
may be made.  In this regard, with respect to the issue of 
major depressive disorder, the Veteran submitted a Notice of 
Disagreement in June 2008 requesting an effective date for 
her 100 percent disability rating of August 2001.  The record 
also contains a hearing transcript dated June 2009, in which 
the Veteran and her representative also clarified that she 
was appealing the effective date of her 100 percent 
disability rating.  The RO, however, never issued a Statement 
of the Case regarding the issue of entitlement to an earlier 
effective date for a 100 percent disability rating for major 
depressive disorder.  The RO instead interpreted the 
Veteran's Notice of Disagreement to refer to her pending 
claim for TDIU compensation and characterized the issue as 
entitlement to TDIU prior to April 10, 2007.  As such, the 
Board must return the claim for the RO to issue a Statement 
of the Case and to give the Veteran an opportunity to perfect 
an appeal of such issue by submitting a timely Substantive 
Appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Under these circumstances, the Board will defer consideration 
of the issue entitlement to TDIU compensation until the 
issuance of a Statement of the Case by the RO on the issue of 
an earlier effective date.  The Board finds that these two 
issues are inextricably intertwined and therefore may only be 
considered when the procedural postures of each are 
perfected. 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should issue the Veteran a 
Statement of the Case addressing the 
issue of entitlement to an effective date 
prior to April 10, 2007 for her 100 
percent disability rating for major 
depressive disorder.  The Veteran and her 
representative should be clearly advised 
of the time in which she has to file a 
Substantive Appeal if she wants to 
continue an appeal with respect to this 
matter.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


